Title: From John Adams to Benjamin Rush, 1 September 1807
From: Adams, John
To: Rush, Benjamin



Dear Friend
Quincy September 1, 1807

It is rare, that a Letter of yours remains so long upon my Table unacknowledged as has that of July 9th. Crudens Apophthagm is well worthy of your Remembrance and that of your Posterity for forty times forty years more. It is the only Clue to the Labyrinth of the World, the only key to the Riddle of the Universe. “Some Crimes are punished to prove a Providence; others escape to teach a future State.” In attempting to Shorten it, I see I have weakened it.
When General Lee called Prudence “a rascally Virtue” his meaning was good. He meant the Spirit which evades danger, when Duty, requires us to face it. This is Cowardice not Prudence, for he meant that Subtility which consults private Interest, ease, or safety, by the sacrifice or the neglect of our Friends or our Country. This may be Cunning, but is more properly called Knavery than prudence.
Your Complaint against the Director might be prudent and necessary and probably did much good by checking abuses, notwithstanding its  apparent ill success. Caveat Successibus apto, quisquis ab aventu facta notanda putat. Luther and Harvey were prudent, because they saw farther into the State of Things than those who reproached them. You was prudent in discharging your own mind and Character of all responsibility for the consequences of those Errors in Theory and Practice, which you saw prevailing in the management of the yellow Fever. Those who gave their Advice for a defensive War in 1775 had more carefully attended to the Character and Conduct of the Government  and People of England on one hand, and the People of the Colonies on the other, and had penetrated deeper into the designs and Power of both, than those who were afraid of War and advised against it. The Event has shewn that their prudence was consummate. Those who advised to early overtures of Friendship to France, had considered the State of France, humiliated by the Commerce and Naval power of Great Britain, and the irresistable temptation which the opportunity presented to the former, to disarm the latter of half her Power and acquired a share  of it to herself. They had better information and a clearer foresight, and therefore more Prudence than their Antagonists. You heard in Congress I believe  in 1776 the debate between Mr Dickinson and me, upon the question of Independence. Recollect the arguments of both and then Say which of Us discovered the most prudence. No honest Man can read the History of your Executorship without pronouncing your conduct infinitely more prudent than that of your Colleague.
By Prudence I mean that deliberation and caution, which aims at no Ends but good ones; and good ones by none but fair means, and then carefully adjusts and proportions its good means to its good Ends. Without this Virtue there can be no other. Justice itself cannot exist without it. A disposition to render to every one his right is of no Use with out prudence to judge of what is his right and skill to perform it.
When in 1797, 8, and 9. I promoted the Fortification of our Sea ports, the purchase of Navy yards, the Building  a Navy &c. I think I was more prudent that those who opposed me: though my popularity was Sacrificed to it, and my Ennemies rose to power by their imprudent opposition. Their prudence, I agree with Lee was a rascally Virtue.
I am anxious to see the Progress of Burr’s Tryal: not from any Love or hatred I bear to the man, for I cannot Say that I feel either. He is, as you say a Nondescript in natural History. But I think something must come out on the Tryal, which will strengthen or weaken our Confidence in the General Union. I hope something will appear to determine clearly, whether any foreign Power has or has not been tampering with our Union. If it should appear that he is guilty of Treason and in Concert with any foreign power, you and your twelve thousand copetitioners might petition as earnestly as you did for Fries, if I was President, and the Gallows Should not loose its prey. An ignorant Idiot of German is a very different Being from a vice President of the United States. The one knew not what Treason was: the other knows all about it. The one was instigated by Virginians and Pensilvanians who deserved to be hanged much more than he did. The other could be instigated only by his own Ambition Avarice or Revenge. But I hope his Innocence will be made to appear, and that he will be fairly acquitted.
War? or No War? That is the question. Our Monarchical, Antirepublican Administration conceal from Us the people all that information that I a zealous Republican was always prompt to communicate: So that we can only Say “what can the matter be”? If an express stipulation is demanded and insisted on by Us, that our Flagg on board Merchantmen as well as Ships of War Shall protect all British Subjects, Deserters from their Navy and all others I am apprehensive the English will not agree to it. A little Prudence such as I have defined above might accommodate matters. But our People will not Suffer their Government to be prudent. They will clamour for the protection and Hospitality of every foreign miscreant. Prudence would dictate that our Government should forbid all its Naval officers to recruit a Deserter from any Nation, in any case: and if the President has not the Power  Congress should enact it. But our People have Such a Predilection for Runaways of ever description except Runaway Negroes that I Suppose Congress would think it too unpopular, to abridge this right of Man.
How We Shall get out of the Scrape I know not. I would not give up the Principle by an express Stipulation. But I see no necessity for Stipulation on either Side. The principle is already Sufficiently established by the Law of Nations, And I think the Question might be waived by a little Skill and mutual Understanding tho’ I carry the Principle by the Law of Nations, to as great an extent as Mr. Jefferson does.
If the English fly into a Passion and with or without declaring War seize every Ship and Cargo we have at Sea, I dont believe our present Congress would declare War against them. I am sure they cannot consistently with  their avowed System, which is to defend nothing but our Farms. If our Commerce is captured and our Seaport destroyed taken or laid under contribution We Shall have a Scene of Universal distraction: But unless the people alter their Sentiments, I See no Remedy. I do not believe, however that any necessity exists to give a colour to the Pretensions of the English. They have the means of preventing the desertion of their own Seamen.
Parting with your Daughters and their suit must have been a tender Scene in your Family, and the more affecting for the present critical State of our Affairs. I have Suffered these pangs So often that I know how to Sympathize with every Sufferer in any Such Occurrences.
We are So ready for War that many of our Country Towns have voted five Dollars bounty and Sixteen Dollars pay a Month. to all their proportions of the hundred thousand Militia. You may judge what a pleasant Scene is opened to our View. We Shall have the most costly Army of Defenders that ever existed in this World, or any other I believe.
Your Fellow Citizens were disappointed as I am informed in not having you for their Moderator as they wished and intended. I think however you was right.
I am as ever

J. Adams